Ricky NolanORDER DISMISSING APPEALThis is a pro se appeal from a district court order denying a motion for reconsideration. Eighth Judicial District Court, Clark County; Stefany Miley, Judge.Because no statute or court rule permits an appeal from an order denying a motion for reconsideration, we lack jurisdiction. Phelps v. State , 111 Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995) ; Castillo v. State , 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this courtORDERS this appeal DISMISSED.